DETAILED ACTION
This action is pursuant to the communication to Applicant mailed out on October 7, 2022. The claims have been entered via Examiner’s Amendment on July 1, 2022. Claims 1-4 are pending. A complete action on the merits of claims 1-4 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The following is the analysis to determine whether it is directed to any judicial exception. 
Step
Analysis
Step 1 
The claim(s) recite(s) the following: “A method for detecting esophagus disease using high resolution esophagus impedance manometry comprising a plurality of impedance electrodes disposed at predetermined intervals along an arbitrary location section of a length direction thereof…” 

The claim recites a method. 
Thus, the claim is directed to a statutory category of invention.

Step 2A, Prong One

The claim recites concepts that can be practically performed in the human mind, i.e., using pen and paper, or recite a mathematical formula or calculation. 
obtaining a plurality of conductance values by reversing the obtained plurality of impedance values (In light of the specification, the reversing step refers to the calculation of conductance from impedance using the reciprocal function. This is a simple formula or mathematical calculation and a human being is able to utilize the simple formula and obtain these values either exclusively mentally or with the aid of pen and paper)
obtaining a three-dimensional conductance distribution using the obtained plurality of conductance values, the corresponding locations of the plurality of impedance electrodes disposed along the arbitrary location section and the predetermined time (In light of the specification, the term “obtaining” is interpreted as receiving or recording an entity, and the term “distribution” as referring to an organized collection of data that could be displayed in many forms, e.g., 3-D map, 3-column table.  As a result, in light of Applicant’s specification, a human being is practically able to mentally obtain the claimed data triplets by viewing them on a medium, e.g., paper, and/or by writing the values with the aid of pen and paper.); and
calculating an entire volume integral value for the three-dimensional conductance distribution to detect an esophagus disease (The calculation of a volume integral of the claimed distribution refers to a mathematical calculation that falls within the mathematical concepts grouping of abstract ideas).
Thus, claim 1 recites the abstract idea of obtaining conductance values, obtaining a 3-D distribution, and calculating a volume integral for the distribution.

Step 2A, Prong Two

Claim 1 does not recite any additional elements that, when considered either alone or in an ordered combination, would integrate the abstract idea into a practical application thereof.
Claim 1 recites the following additional elements that do not integrate the abstract idea into a practical application thereof:
the use of a high resolution esophagus impedance manometry device that comprises a plurality of impedance electrodes disposed at predetermined intervals along an arbitrary location section of a length direction thereof to detect esophagus disease (This limitation refers to a manometry device that is not a particular machine.  Specifically, this device is recited with a high level of generality in that the particulars of this device are not substantively claimed, and the device’s involvement in the claim is limited to carrying out the pre-solution activity related to obtaining the impedance values [see below] rather than the abstract idea.  See MPEP 2106.05(b).); and
obtaining a plurality of impedance values from each of the plurality of impedance electrodes for a predetermined time (This limitation refers to insignificant pre-solution activity in that it is incidental and tangential to the integral value calculation process expressed by the claim, which is insufficient to integrate the exception into a practical application.  See MPEP 2106.05(g).).
Thus, the abstract idea recited in claim 1 is not integrated into a practical application as the claim is directed to the abstract idea of obtaining conductance values, obtaining a 3-D distribution, and calculating a volume integral for the distribution.

Step 2B

Additional elements do not amount to significantly more than the abstract idea for the following reasons:
the use of a high resolution esophagus impedance manometry device that comprises a plurality of impedance electrodes disposed at predetermined intervals along an arbitrary location section of a length direction thereof to detect esophagus disease (This consideration is the same as that noted above for Step 2A, Prong Two.  It is noted that Applicant has stated that this manometry device is “well known” to the skilled artisan.  See Spec. at p. 18.); and
obtaining a plurality of impedance values from each of the plurality of impedance electrodes for a predetermined time (This consideration is the same as that noted above for Step 2A, Prong Two.  However, the asserted insignificant pre-solution activity consideration must reevaluated in light of the WURC consideration.  Applicant’s specification, e.g., at p. 18, recognizes the use of esophageal impedance manometry as well-understood, routine, conventional activity.  Further, US 2012/0016256 to Mabary et al., e.g., at [0026], recognizes the use of electrode impedance values as well-understood, routine, conventional activity.).
Thus, claim 1 does not amount to significantly more than the abstract idea since the recited additional elements do not provide for an inventive concept. 


Regarding claim 2, the claim recites abstract idea in that the comparison and determining steps are mental processes.
Regarding claim 3, the claim recites abstract idea in that the calculating step falls within the scope of mathematical concept.
Regarding claim 4, the claim recites abstract idea in that setting step can be practically mentally performed by the user during the mental process of calculating.
Thus, claims 2-4 do not amount to significantly more than the abstract idea. For these reasons, claims 1-4 are rejected under 35 USC 101 as they constitute patent ineligible subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        10/7/2022